COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH


                                 NO. 2-08-088-CR


FA’NAE LEROYCE ANDERSON                                            APPELLANT
A/K/A FANAI ANDERSON

                                             V.

THE STATE OF TEXAS                                                      STATE

                                         ------------

     FROM CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY

                                         ------------

                         MEMORANDUM OPINION 1

                                         ------------

     Appellant Fa’Nae Leroyce Anderson a/k/a Fanai Anderson is attempting

to appeal from her conviction for aggravated robbery with a deadly weapon.

We will dismiss the appeal.

     In accordance with rule 25.2(a)(2), the trial court has certified that this

criminal case “is a plea-bargained case and the defendant has NO right of




     1
         … See T EX. R. A PP. P. 47.4.
appeal” and that “the defendant has waived the right of appeal.” See T EX. R.

A PP. P. 25.2(a)(2).    On March 24, 2008, we notified Anderson that this

certification indicating that she had no right to appeal and that she had waived

her right of appeal had been filed in this court and that her appeal would be

dismissed unless she or any party desiring to continue the appeal filed a

response showing grounds for continuing the appeal.         See T EX. R. A PP. P.

25.2(a)(2), (d), 44.3. We received no response.

      Therefore, in accordance with the trial court’s certification, we dismiss

the appeal. See T EX. R. A PP. P. 25.2(a)(2), 43.2(f); Cooper v. State, 45 S.W.3d
77, 81 (Tex. Crim. App. 2001).




                                                 PER CURIAM

PANEL D:     WALKER, J.; CAYCE, C.J.; and MCCOY, J.

DO NOT PUBLISH
T EX. R. A PP. P. 47.2(b)

DELIVERED: April 24, 2008




                                       2